Citation Nr: 1718697	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a right knee disability.  

 
REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Talamantes, Associate Counsel






INTRODUCTION

The Veteran, of the Vietnam and Peacetime era, served on active duty in the Air Force from July 1972 to September 1976.  

This matter comes before the Board of Veterans Appeals' (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) of the San Diego, California Regional Office (RO), which granted service connection of the benefit on appeal, and assigned a 10 percent disability rating.  

The Veteran requested a hearing in VA Form 9 submitted May 2013, but then subsequently withdrew his request through an email dated July 2014, as well as through letters submitted July 2014 and February 2015.  

The March 2016 remand referred issues of service connection for left ankle, bilateral hip, and back disabilities to the Agency of Original Jurisdiction (AOJ) for adjudication.  The Appeals Management Center (AMC) rating board confirmed this referral in a May 2016 letter, stating that these issues required immediate attention.  

The issues of service connection for a left ankle, bilateral hip and back disabilities, to include as secondary to the service-connected right knee disability have been raised by the record in a May 2013 substantive appeal, but to date have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's increased rating claim for his right knee.  

In May 2016, the Veteran underwent a VA examination of the right knee.  Correia v. McDonald, 28 Vet. App. 158 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In other words, if there is not a discussion of these measurements in a VA examination report, the examination is inadequate-unless the examiner determines that these listed range of motion testing cannot be conducted.  The May 2016 VA examination does not include the required joint testing described in Correia, and a new examination is warranted.

Additionally, the Veteran reported that he will be undergoing surgery May 18, 2017, for the right knee, which is the subject matter of this appeal.  Given that the Veteran's right knee disability is the subject of this appeal, the Board finds that it cannot properly adjudicate the issue until those medical records have been obtained.  In addition, a new VA examination is warranted in that the Veteran's entire right knee is being replaced.  

Therefore, the Board defers rendering decision on the claim in order to obtain all records associated with the Veteran's upcoming surgery, including any outstanding private treatment records, as well as a new VA examination to assess the current severity of the Veteran's right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, within a reasonable time frame after his May 18, 2017, scheduled right knee replacement surgery to have the Veteran do the following:  

Confirm that his surgery took place, identify any additional relevant records of private treatment he would like considered in connection with this appeal, provide sufficient information including dates of treatment, location and names of providers related to the surgery, its aftercare, as well as any identified relevant records of private treatment.  If necessary to enable the AOJ to obtain such evidence, have the Veteran provide authorization.   

After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all records referred to by the Veteran not already of record, to include any pertinent VA treatment records dated since March 2013, any pertinent private or VA records associated with the knee replacement surgery and its follow up treatment.  

2.  After receipt of any outstanding records and following his recovery from his knee surgery, schedule the Veteran for an appropriate VA examination to assess the current severity of his right knee disability.  The Veteran's electronic claims file should be made available to and reviewed by the examiner.

The AOJ should ensure that the examiner provides all information required for rating purposes.  

The examiner is asked to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the joint in question.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide information concerning the functional impact of the Veteran's service-connected right knee disability.

The examiner should provide a complete rationale for any opinions provided.

3.  Following the completion of the foregoing, and any other development deemed necessary, the AOJ should re-adjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


